DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 9-17, 19 and 20 of US Application No. 16/731,803 are currently pending and have been examined.  Applicant amended claims 1, 9, 13 and 19 and cancelled claims 8 and 18.  
Claims 1-7, 9-17, 19 and 20 are allowed. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 28 September 2021, with respect to the double patenting rejections of claims 1, 2, 13 and 14 have been fully considered and are persuasive. The instant rejections are withdrawn. 

Allowable Subject Matter
Claims 1-7, 9-17, 19 and 20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Anschuetz et al. (US 10,000,267 B1, “Anschuetz”) in view of Moore (US 2007/0202757 A1).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Anschuetz, discloses a method for a trimmable marine device includes determining a target trim position of the marine device. A trim actuator is activated for an activation time that is calibrated to move the marine device from a current trim position to the target trim position. After activating the trim actuator for the calibrated activation time, a difference between an actual trim actuator condition and a desired trim actuator condition is calculated. An activation-time adapt value is determined based on the difference. 

Moore discloses methods and arrangements to rapidly adjust the trim of a watercraft are disclosed. More specifically, embodiments comprise a sensor to quickly detect changes in the trim angle of a watercraft and a driver adapted to effect rapid changes in the trim angle. For example, many embodiments include large hydraulic pumps and hydraulic connections to adjust the angle of a trim adjuster such as the angle of trim tabs, an outboard motor, or a stern drive. Some embodiments implement high torque electric motors or high capacity pneumatic systems. The drivers may, for example, effect changes in the angle of the trim adjuster within two seconds. In one embodiment, the driver may effect a change in the trim angle within one second or less.

With respect to independent claim 1, Anschuetz taken either individually or in combination with other prior art of record fails to teach or suggest: determining, at a controller, a trim rate based on a measured trim position of the trimmable device and the engine speed, the vessel speed, the vessel pitch, and/or vessel acceleration, wherein trim rate specifies a rate of rotation of the trimmable device about a horizontal axis, and wherein the trim rate is determined such that the rate of rotation is minimized at high vessel speeds and high engine speeds and the rate of rotation is maximized at low vessel speeds and low engine speeds

With respect to independent claim 10, Anschuetz taken either individually or in combination with other prior art of record fails to teach or suggest: determining, at a controller, a trim rate based on at least one of the engine speed, the vessel speed, and the engine operation state, wherein trim rate specifies a rate of rotation of the trimmable device about a horizontal axis; measuring a trim position of the trimmable device; determining a trim rate multiplier based on the measured trim position, wherein the trim rate 

Independent claim 13 recites substantially similar limitations as claim 1 and is allowed for the same reasons as claim . 

Claims 2-7, 9, 11, 12, 14-17, 19 and 20 are allowed because they depend from an allowed claim.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/AARON L TROOST/Primary Examiner, Art Unit 3668